DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The abstract of the disclosure is objected to because it is not on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per claim 2, it is indefinite as to what it means by “sets of the set”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosba et al. (“Hawk: The Blockchain Model of Cryptography and Privacy-Preserving Smart Contracts” in view of Yang et al. (“An Approach to Graph and Netlist Compression” and Wikipedia (“Arithmetic coding”)
 	As per claims 1 and 14-15, Kosba et al discloses a computer-implemented method comprising: an arithmetic circuit representing a smart contract (page, right column, 1st paragraph, “The private contract is written in a sybset of the C language, an is passed a input to the Pinocchio arithmetic circuit compiler”, 2nd paragraph. “After compiling the preprocessed private contract code with Pinocchi, we have an arithmetic circuit represent the input/output relation”, and causing the arithmetic circuit to be stored on node of a blockchain network (page, left-hand column, 4th paragraph, “Our compiler will compile the Hawk program into the following pieces which jointly define a cryptographic protocol between users, the manager, and the blockchain:  the nd paragraph that an arithmetic circuit (netlist) can be compressed using a general purpose text compression algorithm.  Because arithmetic coding is a general purpose text compression algorithm that reduce an amount of data for storing by at least: mapping a subset of the set of symbols to a range of coded values; selecting a coded value within the range of coded values; and representing, in a compressed data, a first subset of the set of symbols with the coded value as disclosed by the figures in Wikipedia.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to obtaining a set of symbols based on the arithmetic circuit; reducing an amount of data to store the arithmetic circuit as suggest by Yang, by at least: mapping a subset of the set of symbols to a range of coded values; selecting a coded value within the range of coded values; and representing, in a compressed arithmetic circuit, a first subset of the set of symbols with the coded value as disclosed 
 	As per claims 2,16 and 19-20, it is well known in the art data compression with arithmetic coding include a header encoding information (header file) usable to map sets of the set of symbols to different ranges of coded values.
 	As per claims 3-4 and 17-18, the coded value as disclosed in Wikipedia is clearly a binary fraction is selected based on the coded value being representable using a threshold number of bits.
  	As per claim 5, Wikipedia clearly discloses in the figures selecting the coded value comprises: mapping a different subset of the set of symbols to a sub-range of the range of coded values; selecting the coded value from within the sub-range of the range of coded values; and wherein both the first subset and a second subset of symbols are represented by the coded value.
 	As per claim 8, the Pinocchio arithmetic circuit compiler in Kosba et al (page 13, righ-hand column, 1st paragraph) generates a file comprising a plurality of lines of code representing the arithmetic circuit, wherein the lines of codes define a netlist of operators connected by wires. In order to compress this file, it is obvious that the operators, i.e. symbols, have to be extracted so that a code table/dictionary for the compression algorithm can be generated.
 	As per claim 10, in Wikipedia the range of coded values corresponds to a probability of the subset occurring in a pattern.
 	As per claim 11, Wikipedia discloses the subset of the set of symbols is one symbol (e.g.W, I, K)

 	As per claim 13, it would have been obvious to a person of ordinary skill in the art that a node of the blockchain network that receives the compressed arithmetic circuit is able to determine the arithmetic circuit from the compressed arithmetic circuit in order to execute the smart contract.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The reference to Nelson is cited to show data compression with arithmetic coding include a header encoding information (header file) is well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG D NGO/Primary Examiner, Art Unit 2182